Citation Nr: 1115742	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot disability, to include hallux valgus, degenerative changes and pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to January 1997.
 
This matter comes before Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held in April 2009.  The case was remanded in August 2009 for further development; the Board's directives were complied with.


FINDING OF FACT

Right foot disability, to include hallux valgus, degenerative changes and pes planus, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service,  nor is it causally related to or aggravated by the Veteran's service-connected disabilities. 


CONCLUSION OF LAW

Right foot disability, to include hallux valgus, degenerative changes and pes planus, was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is it proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2006, August 2006 and September 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2006, which was prior to the June 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issue on appeal in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the August 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, Board hearing testimony  and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in December 2008 and October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for right foot disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 ; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Although service treatment records showed complains of numerous unrelated disorders, they are silent with respect to any complaints of right foot problems or objective findings of a right foot disability.  A July 1996 service examination for purposes of a Medical Evaluation Board (MEB) showed that the Veteran's feet were clinically evaluated as normal.  Importantly, in his contemporaneous medical history, the Veteran expressly denied foot trouble.  A September 1996 MEB examination showed that the chief complaint was right ankle pain as well as right anterior knee pain.  Due to his right ankle disability, it was determined during a Physical Evaluation Board (PEB) proceeding that the Veteran could not reasonable perform his duties.

Shortly after his discharge from service, the Veteran filed a claim for service connection in February 1997.  While he claimed service connection for his left big toe, right ankle and right knee disabilities, he was silent with respect to any right foot disability.  Again, in January 2002, he filed a claim for an increased rating of his right ankle, but was silent with respect to any right foot disability.  

The first post medical evidence of a right foot disability is an April 2005 VA treatment record when the Veteran presented for treatment of his right knee and ankle pain, and the examiner also diagnosed flexible flat feet.  Subsequently, in a June 2005 statement, the Veteran indicated that the arches in his feet had completely deteriorated.  This statement is the first evidence of record where the Veteran appeared to assert that he had a right foot disability linked to service.  

Follow up VA treatment records continued to show complaints of foot pain and a diagnosis of bilateral flat feet.  However, nothing in these records link the Veteran's right foot disability to service or to his service-connected disabilities.

In a statement submitted with his substantive appeal, the Veteran reported seeking treatment while in service on more than one occasion for pain in the bottom of his feet.  

The Veteran was afforded a VA examination in December 2008.  The claims file was reviewed.  A contemporaneous x-ray showed mild hallux valgus deformity and degenerative changes.  The examiner opined that it was less likely as not that the Veteran's right foot disability was related to his service-connected left foot hallux valgus deformity and/or right ankle traumatic arthritis.  He provided that review of the medical literature was absent for right foot hallux valgus deformity, degenerative changes and pes planus secondary to left foot hallux valgus and or right ankle arthritis.  Further, review of the service treatment records showed that they were silent with respect to any treatment or complaints of right foot pain.  The examiner concluded that there was no clinical correlation with the Veteran's right and left feet.  

However, as the examiner did not offer an opinion as to whether the Veteran's right foot disability had been aggravated by his service-connected disabilities or address whether his right foot disability was secondary (including by aggravation) to his service-connected right knee, left knee and low back disabilities, the Board remanded this case to afford the Veteran another VA examination.    

The Veteran was afforded another VA examination in October 2009.  The claims file was reviewed.  After examining the Veteran, the examiner determined that his right foot pes planus with plantar fasciitis, hallux valgus, and degenerative changes were not caused by or a result of military service; or due to or aggravated by his other service-connected conditions.  The examiner observed that review of the claims file does not provide documentation of right foot disabilities while in the military.  Further, he noted that review of medical literature does not support hallux valgus of one foot as one of the risk factors for development of pes planus, plantar fasciitis, hallux valgus or degenerative changes of the contralateral foot.  The examiner continued that the Veteran had pes planus of the right foot, which was not supported in the evidence as having occurred during his service, and it was the right pes planus that resulted in altering the contour of his right foot.  As a result of the altered contour and remodeling, the Veteran developed right foot plantar fasciitis, hallux valgus and degenerative foot changes.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Initially, the Board acknowledges the Veteran's statements indicating that he experienced right foot pain in service that had continued since that time.  However, medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above to this appeal, the Veteran is competent to report that he experienced right foot symptoms while in service.  He also is competent to report a continuity of such symptoms since service.  Nevertheless, the Veteran's current assertions of right foot problems in service are inconsistent with the overall evidence of record.  Despite the Veteran's claims that he sought treatment, service treatment records are silent with respect to any right foot complaints.  However, these records do document treatment for numerous other unrelated disorders.  Moreover, in his discharge service examination and medical history, the Veteran expressly denied any foot problems.  The Board finds that it would be reasonable to assume that the Veteran would have reported any right foot problems at that time if he was in fact experiencing them.  Importantly, the Veteran underwent a MEB examination and PEB proceeding for his right ankle and right knee disabilities.  Again, it would seem reasonable to assume that if he was experiencing foot pain, he would have reported it at that time.  Moreover, the MEB examination was conducted by a medical professional and, in turn, it would seem reasonable that if the Veteran had a right foot disability at that time, it would have been documented by the medical examiner.  

Further, shortly after service, in February 1997, the Veteran filed an initial claim for service connection for unrelated disabilities.  At that time, he was silent with respect to any right foot problems related to service.  He also filed another claim in January 2002, and again was silent with respect to any right foot problems.  It would also be reasonable to assume that if the Veteran had right foot problems in service, he would have mentioned it when he filed his initial claim for service connection in 1997, and again when he filed another claim in 2002.  Given these inconsistencies, the Board must find that the Veteran is not a reliable historian, and, in turn, cannot be deemed credible with respect to the occurrence of any incident in service.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his right foot since service if he was in fact experiencing them.  Again, the first evidence of any complaints is approximately in 2005, which again was approximately eight years after his discharge from active duty service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Accordingly, the Veteran cannot be deemed credible with respect to any assertions of continuing symptoms since service.    

Given the lack of credibility of the Veteran, the Board must determine that his statements are outweighed by the other evidence of record.  Importantly, based on the medical evidence of record, service connection is not warranted under a direct theory of entitlement.  There is no medical evidence of right foot problems in service.  Further, there is no competent medical evidence linking a current right foot  disability to service.  The October 2009 VA examination unequivocally found that the Veteran's right foot disability was not related to service.  Further, the December 2008 VA examination also observed that the service treatment records were silent with respect to any right foot disability.  There is no medical evidence of record to refute these opinions.  Moreover, there is no evidence of arthritis within one year of service so the service incurrence of arthritis of the right foot may not be presumed.  Further, the Board further finds it significant that the first post service medical evidence of a right foot disability was in 2005, approximately eight years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, the Board must determine that service connection for right foot disability under a direct theory of entitlement is not warranted. 

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  With respect to whether service connection is warranted under a secondary theory of entitlement, the December 2008 VA examiner found that the Veteran's right foot disability was not secondary to his service-connected left foot hallux valgus and right ankle arthritis.  Moreover, after reviewing the claims file and examining the Veteran, the October 2009 VA examination clearly found that the Veteran's right foot disability was not caused by or aggravated by his service-connected disabilities.  There is no medical evidence of record to refute these opinions.  

We have also considered the Veteran's statements that he believes his right foot  disability is due to his service-connected disabilities.  However, while the Veteran can report certain symptoms pertaining to the right foot, given that the Veteran does not have any special medical expertise, the Board must find that the Veteran is not competent to give a medical opinion as to whether his right foot disability is secondary to his service-connected disabilities.  Only a medical professional could render such an opinion.  Again, the VA examiners determined that the Veteran's right foot disability was not caused by or aggravated by his service-connected disabilities.  Accordingly, the Veteran's assertions are outweighed by the highly probative VA examinations, and the Board must find that service connection is also not warranted under a secondary theory of entitlement.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for right foot disability, to include hallux valgus, degenerative changes and pes planus, under a direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right foot disability, to include hallux valgus, degenerative changes and pes planus, is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


